                 Case 2:19-cv-01745-JLR Document 39 Filed 04/27/20 Page 1 of 3



 1                                                                          Honorable James L. Robart
 2
 3
 4
 5
                            IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8   PHILIPS NORTH AMERICA LLC, a Delaware             Civil Action No.: 2:19-cv-01745-JLR
 9   Company; KONINKLIJKE PHILIPS N.V., a
     Company of the Netherlands; and PHILIPS
10   INDIA, LTD., an Indian Company,                   STIPULATION AND ORDER TO
                                                       EXTEND TIME FOR
11                  Plaintiff,                         DEFENDANTS TO RESPOND TO
                                                       PLAINTIFF’S SECOND AMENDED
12                                                     COMPLAINT
            v.
13
     SUMMIT IMAGING INC., a Washington                 Note on Motion Calendar:
14   Corporation; LAWRENCE R NGUYEN, an                April 24, 2020
     individual; and DOES 1-10, inclusive,
15
16                  Defendants.

17
18                                           STIPULATION

19          In response to the Court’s Order (Dkt. 35) granting in part and denying in part

20   Defendants’ motion to dismiss, Plaintiffs Philips North America LLC, Koninklijke Philips N.V.,

21   and Philips India Ltd. filed their Second Amended Complaint on April 20, 2020 (Dkt. 36).

22   Under Federal Rule of Civil Procedure 15(a)(3), Defendants are provided 14 days within which

23   to respond to the Second Amended Complaint. Defendants have requested an additional 14 days

24   within which to respond to the Second Amended Complaint which would change the due date
25   from May 4, 2020 to May 18, 2020 and Plaintiffs have agreed to Defendants’ request.
26   Therefore, the parties by and through their respective counsel of record, and subject to this
27   Court’s approval, hereby stipulate and agree to a 14-day extension of time as follows:

     STIPULATION AND ORDER TO EXTEND TIME                          SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                          701 FIFTH AVENUE, SUITE 5400
     FOR DEFENDANTS TO ANSWER SECOND                                    SEATTLE, WASHINGTON 98104-7092
     AMENDED COMPLAINT                                                           (206) 622-4900
     2:19-cv-01745-JLR                            1
              Case 2:19-cv-01745-JLR Document 39 Filed 04/27/20 Page 2 of 3



 1         Defendants’ deadline to respond to Second         From:              To:
           Amended Complaint, on or before:                  May 4, 2020        May 18, 2020
 2
 3
            DATED this 24th day of April, 2020.
 4
 5   SAVITT BRUCE & WILLEY LLP                        SEED IP LAW GROUP LLP
 6
     /s/Stephen C. Willey                             /s/Marc C. Levy
 7   Stephen C. Willey, WSBA #24499                   Russell Tarleton, WSBA No. 17006
     1425 Fourth Avenue Suite 800                     Marc C. Levy, WSBA No. 19203
 8   Seattle, Washington 98101-2272                   Jeffrey E. Danley, WSBA No. 52747
     Telephone: 206.749.0500                          Thomas A. Shewmake, WSBA No. 50765
 9   Email: swilley@sbwLLP.com                        701 Fifth Avenue, Suite 5400
10                                                    Seattle, WA 98104
     REED SMITH LLP                                   Telephone: (206) 622-4900
11   Carla M. Wirtschafter (pro hac vice)             Email: RussT@seedip.com
     1901 Avenue of the Stars, Suite 700              Email: MarcL@seedip.com
12   Los Angeles, CA 90067                            Email: JeffD@seedip.com
     Tel: (310) 734-5200                              Email: TomShewmake@seedip.com
13
     Email: cwirtschafter@reedsmith.com
14                                                    Attorneys for Defendants,
     Kirsten R. Rydstrom (Pro hac vice)               Summit Imaging Inc. and
15   Richard A. Graham (Pro hac vice)                 Lawrence R. Nguyen
     Reed Smith Centre
16   225 Fifth Ave
17   Pittsburgh, PA 15222
     Telephone: (412) 288-3131
18   Email: krydstrom@reedsmith.com
     Email: rgraham@reedsmith.com
19
     Gerard M. Donavan (pro hac vice)
20
     1301 K Street, N.W.
21   Suite 1000, East Tower
     Washington, DC 20005-3317
22   Telephone: (202) 414-9200
     Email: gdonovan@reedsmith.com
23
24   Attorneys for Plaintiffs
     Philips North America LLC, Koninklijke
25   Philips N.V., and Philips India Ltd.
26
27

     STIPULATION AND ORDER TO EXTEND TIME                         SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                         701 FIFTH AVENUE, SUITE 5400
     FOR DEFENDANTS TO ANSWER SECOND                                   SEATTLE, WASHINGTON 98104-7092
     AMENDED COMPLAINT                                                          (206) 622-4900
     2:19-cv-01745-JLR                            2
              Case 2:19-cv-01745-JLR Document 39 Filed 04/27/20 Page 3 of 3



 1                                        ORDER
 2
            Pursuant to stipulation, it is so ordered.
 3
            DATED this 27th day of April, 2020.
 4
 5
 6
 7
 8
                                                         A
                                                  THE HONORABLE JAMES L. ROBART
                                                  United States District Judge
 9
10
     Presented by:
11
12   SEED IP LAW GROUP LLP

13   /s/Marc C. Levy
     E. Russell Tarleton, WSBA No. 17006
14   Marc C. Levy, WSBA No. 19203
     Jeffrey E. Danley, WSBA No. 52747
15
     Thomas A. Shewmake, WSBA No. 50765
16
     Attorneys for Defendants
17   Summit Imaging Inc. and Lawrence R. Nguyen
18
19   SAVITT BRUCE & WILLEY LLP

20   /s/Stephen C. Willey
     Stephen C. Willey, WSBA #24499
21
     REED SMITH LLP
22
     Carla M. Wirtschafter (pro hac vice)
23   Kirsten R. Rydstrom (Pro hac vice)
     Richard A. Graham (Pro hac vice)
24   Gerard M. Donavan (pro hac vice)
25   Attorneys for Plaintiffs
26   Philips North America LLC, Koninklijke Philips N.V., and Philips India Ltd.

27

     STIPULATION AND ORDER TO EXTEND TIME                        SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                        701 FIFTH AVENUE, SUITE 5400
     FOR DEFENDANTS TO ANSWER SECOND                                  SEATTLE, WASHINGTON 98104-7092
     AMENDED COMPLAINT                                                         (206) 622-4900
     2:19-cv-01745-JLR                              3
